DETAILED ACTION
The action is responsive to the following communications: the Application filed June 17, 2020 and the information disclosure statement (IDS) filed June 17, 2020. This application is a CON of 16/422,187 filed 05/24/2019.
Claims 1-18 are pending. Claims 1 and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-14 of US Patent No. 10,727,276. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent 10,727,276
Comment
Claim1. A three-dimensional memory device, comprising: 
an alternating stack of insulating layers and electrically conductive word line layers located over a substrate; and 
a plurality of vertical memory strings, wherein each vertical memory string comprises a series connection of a memory stack structure and a selector element; 









wherein: 
each of the memory stack structures extends through the alternating stack and includes a respective memory film and a respective vertical semiconductor channel; and 

each of the selector elements comprises a two terminal device that is configured to provide at least two different resistivity states.
Claim1. A three-dimensional memory device, comprising:
an alternating stack of insulating layers and electrically conductive word line layers located over a substrate;
a plurality of vertical memory strings, wherein each vertical memory string comprises a series connection of a memory stack structure and a selector element; and
bit lines that are laterally spaced apart along a first horizontal direction, laterally extend along a second horizontal direction, and are electrically connected to
top ends of the vertical memory strings,
wherein:
each of the memory stack structures extends through the
alternating stack and includes a respective memory film and a respective vertical semiconductor channel;
each of the selector elements comprises a two terminal device that is configured to provide at least two different resistivity states;

dummy word lines are located between the selector elements
and the electrically conductive word line layers.







Note footnote1


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 8-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanamori et al. (US 2020/0020396).
Regarding independent claims 1 and 15, Kanamori et al. disclose a three-dimensional memory device (see FIGS. 3 and 4A-B), comprising: 
an alternating stack of insulating layers (111, 121 …, para. 0054: stacked insulation materials 111, 121 …) and electrically conductive word line layers (FIG. 4B: WL) located over a substrate (101); and 
a plurality of vertical memory strings (see FIGS. 3 and 4A-B), wherein each vertical memory string comprises a series connection (see FIG. 4B: 1st CT and 2nd RF) of a memory stack structure (FIGS. 4A and 4B: CT) and a selector element (FIGS. 4A and 4B: RF); 
wherein: 

each of the selector elements (FIG. 4A: 106 and para. 0057: resistive layer 106, and FIG. 4B: RF) comprises a two terminal device that is configured to provide at least two different resistivity states (para. 0061: … high resistance … low resistance …).
Regarding claims 2 and 17, Kanamori et al. disclose each of the selector elements comprises a vertical stack of a bottom electrode, a memory element, and a top electrode; the top electrode is electrically connected to one of the bit lines; and the bottom electrode is electrically connected to a respective one of the vertical semiconductor channels through a respective e drain region (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 3, Kanamori et al. disclose the respective drain region contacts the bottom electrode and the respective one of the vertical semiconductor channels (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 6, Kanamori et al. disclose the memory element comprises a phase change memory element (e.g., para. 0061).
Regarding claim 8, Kanamori et al. disclose the selector element has a pillar structure (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 9, Kanamori et al. disclose the top electrode of the selector element and the bottom electrode of the selector element laterally extend along different horizontal directions; and the memory element is located within an overlap area between the top electrode and the bottom electrode (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 10, Kanamori et al. disclose each of the memory stack structures is located within a respective memory opening that vertically extends through the alternating stack; and each memory film comprises a stack including a respective blocking dielectric, a respective set of charge storage elements, and a respective tunneling dielectric (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 11, Kanamori et al. disclose each vertical memory string comprises a series connection of a memory stack structure and a selector device; and the selector device comprises a series connection (see FIG. 4B: 1st CT and 2nd RF) of a select transistor and the selector element (see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claims 12-13, Kanamori et al. disclose a method of operating the three-dimensional memory device of Claim 1, comprising: activating a first group of vertical memory strings by setting each selector element within the first group to a low resistivity state and deactivating a second group of vertical memory strings by setting each selector element within the second group to a high resistivity state; and performing an operation selected from programming or reading least one memory element within the first group of vertical memory strings while the second group of vertical memory strings remains deactivated; and further comprising deactivating the first group of 
Regarding claim 14, Kanamori et al. disclose activating the first and the second groups of vertical memory strings by setting each selector element within the first and second groups of vertical memory strings to the low resistivity state; performing an erase operation on the first and second groups of vertical memory strings; and deactivating the first and second groups of vertical memory strings by setting each selector element within the first and second groups of vertical memory strings to the high resistivity state after the erase operation (see FIGS. 3 through 11, and accompanying disclosure, e.g., para. 000045 and para. 0070-0072: erase operation).
Regarding claim 16, Kanamori et al. disclose forming bit lines on the two-dimensional array of selector elements, wherein the plurality of bit lines are laterally spaced apart along a first horizontal direction, laterally extend along a second horizontal direction, and are electrically connected to top ends of the selector elements (see FIG. 1 and para. para. 0066: 331, 332 … bitlines BL, and see FIGS. 3 and 4A-B, and accompanying disclosure).
Regarding claim 18, Kanamori et al. disclose forming access lines over the alternating stack, wherein each of the access lines comprises bottom electrodes or top electrodes of a respective subset of the selector elements see FIGS. 3 and 4A-B, and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kanamori et al. (US 2020/0020396)
Regarding claim 4, Kanamori et al. teach the limitations of claim 2.
Kanamori et al. do not explicitly disclose the memory element comprises a vacancy-modulated memory element.
However, vacancy-modulated memory element, e.g., titanium oxide memory element is a well-known technology for a type of memory for its purpose. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize titanium oxide memory element in the memory cells and arrays because these conventional technology are well established in the art of the memory devices.
Regarding claims 5 and 7, Kanamori et al. teach the limitations of claim 2.
Kanamori et al. do not explicitly disclose the memory element comprises a conductive-bridge memory element; and a spin-torque-transfer (STT) magnetic memory element containing a magnetic tunneling junction. 
Instead, Kanamori et al disclose the memory element comprised phase-change memory element including a magnetic material.

For support, of the above asserted facts, see for example, Zhang (US 2019/0363132), paragraph [0036]: Examples of the re-writable material include resistive RAM (RRAM) material, phase-change memory (PCM) material, conductive-bridge RAM (CBRAM) material, magnetic RAM (MRAM) material and other materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize CBRAM/STT-MRAM of re-writeable memory because these conventional technology are well established in the art of the memory devices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claims 1 and 15, claim 1 of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.